Case 18-14389-LMI Doc 81 Filed 11/14/19 Pagelof3

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA — MIAMI DIVISION

CASE NO. 18-14389-LMI
CHAPTER 13

IN RE:

TRACY L. JONES A/K/A TRACY
JONES A/K/A TRACY L.
BOYNTON,

Debtor(s)
/

CITIBANK, N.A.’S OBJECTION TO
CONFIRMATION OF DEBTOR’S PLAN (DE-78)

COMES NOW, Citibank, N.A., its Successors and/or Assigns (hereinafter “Secured
Creditor”), by and through its undersigned attorney, as and for its Objection to Confirmation of
Debtor’s Second Modified Chapter 13 Plan (Docket No. 78), states as follows:

1. Secured Creditor holds a first mortgage on the real property owned by the Debtor and
located at 17454 SW 108" Court, Miami, FL 33157, by virtue of a Mortgage which
is recorded in the Public Records of Miami-Dade County, Florida.

2. Secured Creditor’s Proof of Claim # 7 shows petition arrearage of $39,644.46, and a
total secured claim of $288,512.93 (the “Claim’’).

3. Secured Creditor filed a Notice of Mortgage Payment Change on June 7, 2019,
indicating that the post-petition contractual payment was increasing to $1,274.43
effective July 1, 2019; and a Notice of Mortgage Payment Change on November 4,

2019 indicating that the contractual payment was increasing to $1,346.70 effective

 

December 2, 2019 (collectively, the “Payment Change Notices”).

 

4. The Second Modified Chapter 13 Plan (Docket No. 78) (the “Plan”) proposed by the
Debtor on November 4, 2019 pays Secured Creditor pursuant to the Claim.

5. However, the Plan fails to accurately account for the Payment Change Notices.

15-02896 JPC
V5.20170824
6.

Case 18-14389-LMI Doc 81 Filed 11/14/19 Page2of3

Pursuant to the Claim and the Payment Change Notices, Secured Creditor is to
receive $77,125.01 in post-petition contractual payments over the sixty (60) month
Plan term. However, the payment stream proposed by the Plan accrues to only
$76,417.65 over 60 months. This leaves a deficiency of $707.36.

Accordingly, Secured Creditor contends that the Plan is not in compliance with the
requirements of 11 U.S.C. §1322(b)(3) and §1325(a)(5) and cannot be confirmed.
Secured Creditor objects to any Plan that fails to pay the Claim and the Payment

Change Notices.

WHEREFORE, Secured Creditor respectfully requests that the Court enters an Order

denying confirmation of the Debtor(s)’ proposed Plan unless such Plan is amended to overcome

the objections of Secured Creditor as stated herein, or, in the alternative, for dismissal of the case

pursuant to of 11 U.S.C. §1307 (c)(5), and for such other and further relief as to the Court may

deem just and proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1 (A).

Dated this

15-02896 JPC
V5.20170824

(4 day of November, 2019.

Respectfully Submitted,

Kahane & Associates, P.A.
8201 Peters Road, Suite 3000
Plantation, Florida 33424
Telephone: (954) 382-3486
Telefacsimile; 4934 82-5380

YL

Zz. Granger , Esq., Fla. Bar No.: 146870.
(] Taji Foreman, Esq., Fla. Bar No.: 58606

  
    
 
 

 
Case 18-14389-LMI Doc 81 Filed 11/14/19 Page 3of3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
filed and/or mailed to all parties listed below this / q | day of Us (Coho ;

2019.

Tracy L. Jones
17454 SW 108" Ct
Miami, Florida 33157

Jordan E. Bublick, Esq.
Attorney for Debtor
PO Box 545941
Miami, Florida 33154

Nancy K. Neidich, Trustee
PO Box 279806
Miramar, Florida 33027

U.S. Trustee

Office of the US Trustee

51 SW 1 Avenue, Suite 1204
Miami, Florida 33130

Respectfully Submitted,

Kahane & Associates, P.A.
8201 Peters Road, Suite 3000
Plantation, Florida 33324
Telephone: (954) 38
Telefacsimile: (954)482-5380

By: yy;

A Mare G. G anger , Esq., Fla. Bar No.: 146870
O Gregg $/Ahrens, Esq., Fla. Bar No.: 352837

O Taji Eéreman, Esq., Fla. Bar No.: 58606

 
    

 

15-02896 JPC
VS5.20170824
